DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/US2018/017570 02/09/2018
PCT/US2018/017570 has PRO 62/457,676 02/10/2017
	Claims 1-35 are pending.

Claim Objections
	Claim 1 is objected to because phenylalkyl is misspelled in the definition of R11.
	Claim 1 is objected to because it is drawn to “a compound,” but also recites “and/or, a pharmaceutically acceptable salt, solvate, ester, or mixture thereof.”  “A compound” requires one compound, but “and” implies that more than one compound is required.
Claim 5 is objected to because it is drawn to “a compound,” but also recites “and/or, a pharmaceutically acceptable salt, solvate, ester, or mixture thereof.”  “A compound” requires one compound, but “and” implies that more than one compound is required.
Claim 19 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only. 
Claim 25 recites a composition comprising claim 5, which perhaps should read “a composition comprising the compound of claim 5.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10, 28, 31, and 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 recites a compound of formula (I).  This limitation is unclear because Formula I is not defined in claim 8, or in claim 5 upon which claim 8 depends.
	Claim 9 recites a compound of formula (I).  This limitation is unclear because Formula I is not defined in claim 9, or in claim 8 or 5 upon which claim 9 depends.
	Claim 10 recites a compound of formula (I).  This limitation is unclear because Formula I is not defined in claim 10, or in claim 8 or 5 upon which claim 10 depends.
	Claim 28 recites administration of a compound of Formula I.  This limitation is unclear because Formula I is not defined in claim 28 or any of the claims upon which it depends.
	Claim 31 recites administration of a compound of Formula I.  This limitation is unclear because Formula I is not defined in claim 31 or any of the claims upon which it depends.
Claim 33 is drawn to a prodrug of formula II, wherein the prodrug is a polyketide of Formula I.  Formula II is not defined in claim 33, so the claim is unclear.  Assuming that Formula II is intended to be the compound labeled as Formula II in claim 5, the claim is still unclear because Formula II is a compound of Formula I where R is H.  Thus, Formula I can be the same compound as Formula II, in which case it cannot be a prodrug.
Claim 34 is drawn to a composition of claim 3, wherein the prodrug of Formula I is substituted for the polyketide of Formula II.  This claim is unclear because claim 3 is drawn to the composition comprising Formula I.  Claim 3 is not drawn to Formula II.  Even if claim 3 were drawn to Formula II, a claim which depended from claim 3 and replaced Formula II with a different Formula would not properly depend from claim 3 because it would not require all the limitations of claim 3.
Claim 35 is drawn to a method of claim 25, wherein the prodrug of Formula I is substituted for the polyketide of Formula II.  Claim 25 depends from claim 5, which is drawn to Formula II.  Claim 35 is unclear because Formula I is not defined.  Claim 35 is also unclear because claim 5 is not drawn to a prodrug, so “the prodrug” lacks antecedent basis.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19 and 35 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 19 recites “the composition of claim 1.”  Claim 1 is drawn to a compound, not a composition, so claim 19 fails to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 35 is drawn to a method of claim 25, wherein the prodrug of Formula I is substituted for the polyketide of Formula II.  Claim 25 requires the compound of claim 5, which is Formula II.  Claim 35 requires Formula I, which fails to include all the limitations of the claim upon which it depends (claim 25 requires Formula II, not Formula I).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-26, 28-31, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating the diseases listed in paragraph [0058] of the specification, does not reasonably provide enablement for treating any and all diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 
(1) The nature of the invention and (2) the breadth of the claims:
The claims are drawn to a method of treating a mammal having a disease.  Neither the claims nor the specification provide a limiting definition of which diseases are treated. Thus, the claims taken together with the specification imply treatment of any and all diseases.
(3) The state of the prior art and (4) the predictability or unpredictability of the art:
The background section of the specification states that rapamycin is used to treat lymphangioleiomyomatosis, pulmonary inflammation, insulin dependent diabetes, certain coronary diseases, heart lung transplant, leukemia, and lymphoma.  
Gregory (US 20150210714 A1) teaches that a structurally similar rapamycin derivative (a stereoisomer of the claimed compounds) may be useful for treating cancer, cardiovascular diseases such as restenosis, autoimmune diseases such as multiple sclerosis and lupus, rheumatoid arthritis, fungal infection and neurodegenerative diseases such as Alzheimer’s disease, Parkinson’s disease and Huntington’s disease [0021].
Biotechnology is considered to be an “unpredictable art.”  MPEP 2145(X)(E).
(5) The relative skill of those in the art:
The skilled artisan is a medical doctor.
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
The specification has provided guidance for the anti-tumor activity of the compound of Formula II.  However, the specification does not provide guidance for treating any other conditions.
(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, the unlimited breadth of the claims, the high unpredictability in the biotechnology arts, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18, 25-26, 28, 30-31, and 33-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/968,215 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims methods of using the same compounds which are recited in the current claims, for treating neurodegenerative conditions.  See claims 1-2 of the reference patent.  The reference patent claims compositions for parenteral, oral, etc. administration, and in the form of a bead, capsule, solution, or suspension (claims 6-7).  The only compounds recited in reference claims 1 and 2 are Formula I and Formula II, so it would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare a composition comprising Formula I or Formula II as the only active ingredient.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-28, 30-31, and 33-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 12-14  of copending Application No. 16/968,207(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims treatment of cancer using the same compound (Formula I) which is claimed in the instant application.  Treatment of a human is claimed (claim 2), and cancers include blood cancer, bone cancer, etc. (claim 3).  The route of administration is parenteral, oral, etc. (claim 5), and the compound is provided as a bead, tablet, capsule, solution, or suspension (claim 6).  The only compound recited in reference claim 1 is Formula I, so it would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare a composition comprising Formula I as the only active ingredient.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The closest prior art is Gregory (US 20150210714 A1).  Gregory teaches a structurally similar rapamycin derivative (a stereoisomer of the claimed compounds), but does not teach or suggest the claimed stereoisomer.
Claims 1-31 and 33-35 are rejected.  Claim32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623